DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, the limitation of “a plane of the photocatalyst” was previously recited in claim 1.  For the purpose of examination, the limitation will be interpreted as --the plane of the photocatalyst--.
In regard to claim 6, the limitation of “a surface of the photocatalyst” was previously recited in claim 1.  For the purpose of examination, the limitation will be interpreted as --the surface of the photocatalyst--.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bohlen (US 2013/0052090).
In regard to claims 1-2, Bohlen discloses a photocatalytic device (air cleaner 200) comprising: a cabinet (housing comprising an outer top 250, a latch assembly 254, an inner top housing 256, a front panel 258, a rear panel 260, an air inlet grill 210, an air outlet grill 212, a bottom inner housing assembly 266, an outer bottom assembly 268; see [0030]); a photocatalytic unit (photo-catalytic oxidizing assembly 230 as shown in Figure 2 and disclosed in Figure 5 as photo-catalytic oxidizing assembly 500 in which the components thereof are disclosed) disposed inside the cabinet and including a photocatalyst (PCO layer on PCO substrate 504); a light (UV LED 532) configured to provide light to the photocatalyst; and a fan (fan 234) configured to send airflow to a surface of the photocatalyst, the fan being disposed in the cabinet below the photocatalytic unit (the housing is capable of being oriented such that the fan is below the photocatalytic unit), wherein the photocatalytic unit is configured to be detachable from the cabinet by being slidable in a direction parallel to a plane of the photocatalyst via the slot or rails of the photo-catalytic oxidizing assembly receptacle 246 (see [0034]) and perpendicular to the airflow from the fan, and the photocatalytic unit includes a first side wall (bottom wall of housing frame 508 as oriented in Figure 5) extending parallel to the airflow sent by the fan (the bottom wall extends in the direction of air flow 528), a second side wall (top wall of housing frame 508 as oriented in Figure 5) extending parallel to the airflow sent by the fan (the top wall extends in the direction of air flow 528), and a back wall (either vertical wall of housing frame 508) having a plane parallel to a plane of the photocatalyst (the thickness of the substrate 504 defines a plane which is parallel to a plane of either vertical wall of the housing frame 508), and the back wall constituting an entire back surface (the wall of the frame defines the entire surface in the respective direction of the assembly 500 as “back” is an arbitrary designation) of the photocatalytic unit.  See Figures 2 and 5 and paragraphs [0030]-[0034], [0068]-[0071] and [0077].  If it is viewed that the assemblies 230 and 500 are different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the assembly 500 for the assembly 230 in the embodiment depicted in Figure 2 without creating any new or unexpected results as the assemblies are functionally equivalent to one another.
In regard to claim 3, Bohlen discloses wherein the photocatalytic unit (assembly 500) includes a protecting member (any combination of photo-catalytic oxidizing assembly frame 502, the opposite side of the photo-catalytic oxidizing assembly housing frame 508 as the back surface, LED supports 510, and LED assemblies 530) disposed on a front-surface side of the photocatalyst (any side of the substrate 504 can be designated as “front”) and facing the photocatalyst (PCO layer on PCO substrate 504).  See Figure 5.
In regard to claims 4-5, Bohlen discloses wherein the protecting member includes a plurality of linear members which extend in a direction parallel to the airflow 528 from the fan (such as the direction in which the members of the assembly frame 502 and housing frame 508 extend along the airflow direction), and a plurality of linear members are perpendicular to the airflow from the fan (such as the LED supports 510 or LED assemblies 530), the plurality of linear members which extend in a direction parallel to the airflow from the fan being disposed more densely (the members of frame 502 and 508 are in contact with one another on all sides and are thus disposed more densely to one another) than the plurality of linear members which extend in a direction perpendicular to the airflow from the fan.  See Figure 5.
In regard to claim 6, Bohlen discloses wherein the protecting member has end portions rising from end portions of the photocatalytic unit (such as the portion of assembly frame 502 which wraps around the face of the substrate 504), and a middle portion (such as the LED supports 510 or the middle LED assembly 530) disposed such that an extending direction of the middle portion between the end portions is parallel to the plane of the photocatalyst and that the middle portion is spaced away from the surface of the photocatalyst by the frame 508.  See Figure 5.
Response to Arguments
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive.
Applicant argues that the frame member of Bohlen does not provide first and second side walls or a back wall as recited in claim 1.  The Examiner respectfully disagrees.  It can be viewed that one of the vertical side surfaces of housing frame 508 is equivalent to the claimed back wall as “back” is an arbitrary designation and the top and bottom surfaces of the housing frame are equivalent to the claimed first and second side walls.  It is held that all the walls of the housing frame 508 extend parallel to the direction of the air flow 528 and that the vertical walls of the frame have a plane parallel to a plane of the photocatalyst as the substrate 504 defines several planes and at least one which is parallel to a plane of the vertical walls of the frame 508. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774